DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The rejections under 35 U.S.C. 112 (a) and improper Markush are overcome by the amendment filed 31 December 2020.  Newly amended claims 1-3, 5-19, and 21-34 are pending and examined on the merits.  The rejection under 35 U.S.C. 112 (b) is maintained.
Claim Objections
Claims 1-3, 5-19, and 21-32 are objected to because of the following informalities:  the rings for [Group 1] are fuzzy and hard to read.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-19, and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In chemical formulae [chemical formula 1A], [chemical formula 1B], [chemical formula 2A], and [chemical formula 2B], it is unclear what happens when n1 or n2 is zero.  Due to the brackets for variables Ar1 and Ar2 including bonds of two other rings, it is unclear if these bonds are present when n1 or n2 is zero.  Are variables Ar1 and Ar2 considered a cyclic linking group within formulae [chemical formula 1A], [chemical formula 1B], [chemical formula 2A], and [chemical formula 2B]?  Multiple interpretations are encompassed by the claims.
The first interpretation is the following:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

[chemical formula 2A]

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

[chemical formula 2B]

The second interpretation is the following:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

[chemical formula 1A]

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

[chemical formula 1B]

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

[chemical formula 2A]

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

[chemical formula 2B]

	Based on the multiple interpretations when n1 or n2 is zero it is unclear what ring is intended to be present.  
Claim 33 and 34 recite limitations that lack antecedent basis for several reasons.  The first reason is the location of double bonds in the ring containing X11.  The second reason is the presence of two compounds in [group 2].  These compounds lack antecedent basis because [Group 1] does not recite that an anthracene ring can be present as part of Ar1 or Ar2.  

    PNG
    media_image9.png
    154
    401
    media_image9.png
    Greyscale

There is insufficient antecedent basis for this limitation in the claim.
Response to Arguments
1 and Ar2 are absent, the double bond from the ring side combined with the single bond from the left side to form a double bond.  It is clear what applicants want-the compounds of on page 22 of the amendment filed 31 December 2020.  The claims at present do not reflect this possibility because the double bonds are not the same locations as recited in claim 1.  
Conclusion
Claims 1-3, 5-19, and 21-34 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699